Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Settlement Agreement”) is
entered into on this 14th day of May, 2010, by and between The Merit Group,
Inc., a South Carolina corporation (“Buyer”), and National Patent Development
Corporation, a Delaware corporation (“Seller”).  Buyer and Seller are referred
to herein collectively as the “Parties,” and each is sometimes referred to
individually as a “Party.” Capitalized terms used but not defined herein have
the meanings ascribed to them in the Stock Purchase Agreement by and between the
Parties, dated as of November 24, 2009 (the “Stock Purchase Agreement”).
 
RECITALS
 
WHEREAS, pursuant to the Stock Purchase Agreement, Seller sold, and Buyer bought
(the “Sale”) all of the issued and outstanding stock of Five Star Products,
Inc., a Delaware corporation (“Five Star Products”), the holding company and
sole stockholder of Five Star Group, Inc., a Delaware corporation (“Five Star
Group”, and together with Five Star Products, “Five Star”);
 
WHEREAS, Section 2.2(a) of the Stock Purchase Agreement provides for an
adjustment to the Purchase Price based on any increase or decrease (excluding
any increase or decrease directly attributable to income tax payments or
refunds) in Revolving Indebtedness from March 31, 2009 through the Closing Date
(the “Cash Flow Adjustment”);
 
WHEREAS, Section 2.2(b)(i) of the Stock Purchase Agreement provides for an
adjustment to the Purchase Price either (a) by increasing the Purchase Price,
dollar for dollar, by the amount of the Net Results from March 31, 2009 through
the Closing Date if such amount is a positive number, or (b) by decreasing the
Purchase Price, dollar for dollar, by the amount of the Net Results from March
31, 2009 through the Closing Date if such amount is a negative number (the “Net
Results Calculation”);
 
WHEREAS, Seller’s calculation of Net Results was provided to Buyer via
electronic mail on February 12, 2010 pursuant to Section 2.2(b)(ii) of the Stock
Purchase Agreement, and pursuant to such section, Buyer notified Seller of
Buyer’s proposed adjustments to Seller’s calculation of Net Results by letter
dated March 1, 2010;
 
WHEREAS, pursuant to Section 2.2(c) and Section 2.8 of the Stock Purchase
Agreement, the Parties entered into an Escrow Agreement with JPMorgan Chase
Bank, National Association (the “Escrow Agent”) dated as of January 15, 2010
(the “Escrow Agreement”);
 
WHEREAS, pursuant to the Stock Purchase Agreement and in accordance with Section
2 of the Escrow Agreement, on the Closing Date, Buyer deposited with the Escrow
Agent the sum of $600,000 (the “Inventory Escrow Deposit”), in addition to other
amounts concurrently deposited with the Escrow Agent pursuant to the Escrow
Agreement;
 
WHEREAS, the Parties, without admitting fault or liability, wish to resolve any
potential claims concerning the matters described in the foregoing recitals in
the manner set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the consideration set forth in Section 2 hereof, and other good and
valuable consideration stated herein, receipt and the sufficiency of which is
hereby acknowledged and agreed, the Parties hereby stipulate and agree as
follows:
 
1.    Releases.
 
a.  Buyer, on its own behalf as well as on behalf of its parents, subsidiaries,
affiliates, predecessors, successors and assigns and each of their respective
officers, directors, members, agents, stockholders and representatives and those
in privity with it, including, without limitation, Five Star, (collectively, the
“Buyer Releasors”), hereby irrevocably and unconditionally forever releases,
remises, acquits and discharges Seller and all of its subsidiaries, affiliates,
stockholders, agents, personal representatives, directors, officers and
employees and their respective heirs, beneficiaries, executors, administrators,
assigns, attorneys, predecessors and successors (collectively, the “Seller
Releasees”) from and against any and all debts, obligations, losses, costs,
controversies, suits, actions, causes of action, liabilities, judgments,
damages, expenses, claims, or demands, in law or in equity, asserted or
unasserted, express or implied, foreseen or unforeseen, real or imaginary,
suspected or unsuspected, known or unknown, liquidated or non-liquidated, of any
kind or nature or description whatsoever, arising from the beginning of the
world to the day of the date of this Settlement Agreement, that the Buyer
Releasors ever had, presently have, may have, or claim or assert to have,
against any of the Seller Releasees in any way relating to or arising out of the
Stock Purchase Agreement, the Sale and all related agreements and transactions,
including, but not limited to, any and all claims and/or causes of action
relating to the Cash Flow Adjustment, the Net Results Calculation or the
Inventory Escrow Deposit, but excluding the obligations identified or set forth
on Schedule A attached hereto.
 
b.  Seller, on its behalf as well as on behalf of its parents, subsidiaries,
affiliates, predecessors, successors and assigns and each of their respective
officers, directors, members, agents, stockholders and representatives and those
in privity with it (collectively, the “Seller Releasors”), hereby irrevocably
and unconditionally forever releases, remises, acquits and discharges Buyer,
Five Star, and all of their subsidiaries, affiliates, stockholders, agents,
personal representatives, members, directors, officers and employees and their
respective heirs, beneficiaries, executors, administrators, assigns, attorneys,
predecessors and successors (collectively, the “Buyer Releasees”) from and
against any and all debts, obligations, losses, costs, controversies, suits,
actions, causes of action, liabilities, judgments, damages, expenses, claims, or
demands, in law or in equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, suspected or unsuspected, known or
unknown, liquidated or non-liquidated, of any kind or nature or description
whatsoever, arising from the beginning of the world to the day of the date of
this Settlement  Agreement, that the Seller Releasors ever had, presently have,
may have, or claim or assert to have, against any of the Buyer Releasees in any
way relating to or arising out of the Stock Purchase Agreement, the Sale and all
related agreements and transactions, including, but not limited to, any and all
claims and/or causes of action relating to the Cash Flow Adjustment, the Net
Results Calculation or the Inventory Escrow Deposit, but excluding the
obligations identified or set forth on Schedule A attached hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
2.    Consideration.  In consideration of the foregoing releases in Section 1 of
this Settlement Agreement (the “Releases”), the Parties agree that the Purchase
Price set forth in the Stock Purchase Agreement shall be reduced by an aggregate
of One Million and Fifty Thousand Dollars ($1,050,000), which will be satisfied
as follows:
 
a.  The Inventory Escrow Deposit shall be promptly released to Buyer pursuant to
Section 4(f) of the Escrow Agreement and all interest and earnings attributable
thereto held in escrow shall be promptly released to Seller;
 
  (i)  Upon release of the Inventory Escrow Deposit to Buyer, no further claims
or disbursement obligations shall exist under Section 4(c) of the Escrow
Agreement or pursuant to any other provisions of the Escrow Agreement relating
to the Inventory Escrow Deposit;
 
  (ii)  The Parties shall each execute and deliver on the date of this
Settlement Agreement joint written instructions to the Escrow Agent to effect
the release of the Inventory Escrow Deposit to Buyer pursuant to the standing
instructions set forth on Exhibit A to the Escrow Agreement in accordance with
Section 2(a) hereof and the terms of the Escrow Agreement, along with any and
all other requisite documentation relating to the release of the Inventory
Escrow Deposit (the “Escrow Notice”); and
 
b.  Seller agrees to make a payment by wire transfer payable to Buyer in the
amount of Four Hundred Fifty Thousand Dollars ($450,000) promptly upon the full
execution of this Settlement Agreement by the Parties and the delivery of the
Escrow Notice to the Escrow Agent by the Parties required by Section 2(a)(ii) of
this Settlement Agreement.
 
3.    Taxes.  The Parties agree that the federal, state and local tax
consequences to each Party arising out of the transactions herein contemplated
shall be the separate responsibility of such Party.
 
4.        Breach of Settlement Agreement.  The Releases shall not affect any
claims for breach of this Settlement Agreement, and each of the parties hereto
retains the right to seek enforcement of this Settlement Agreement or damages
for the breach of this Settlement Agreement.
 
5.    Denial of Liability.  This Settlement Agreement is a compromise settlement
of disputed matters and by executing this Settlement Agreement, no Party admits
any wrongdoing, liability, or fault.  Each Party has entered into this
Settlement Agreement and decided to compromise disputed matters purely for
business reasons and with the intent of avoiding any business disruption or the
uncertainty and potential costs of arbitration or litigation, as the case may
be.  The settlement of these matters and the obligations created by this
Settlement Agreement are not, and shall not be, construed as an admission of
liability by any Party with regard to any dispute, claim, or cause of action,
but to the contrary, are and shall be construed as a denial of any and all
liability.
 
6.    Representations and Warranties.  Each Party represents and warrants with
respect to itself and those for persons which it is acting hereunder that (i)
neither it nor any such person for whom it is acting has sold, assigned,
transferred, conveyed, or otherwise disposed of any of the claims, demands,
obligations or causes of action released in this Settlement Agreement, (ii) the
execution and delivery of this Settlement Agreement and the consummation of the
transactions contemplated thereby and the performance of its obligations
hereunder (A) have been duly and validly authorized by all necessary corporate
action by it and  (B) constitute the legal, valid and binding obligation of it,
and (iii) each such Party has read this Settlement Agreement, understands its
content and is executing it freely and voluntarily with an intent to bind itself
to its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
7.    Assignments.  This Settlement Agreement shall not be assigned by any Party
hereto without the prior written consent of each of the Parties, which consent
shall not be unreasonably delayed or withheld.
 
8.    Parties Bound.  This Settlement Agreement shall be binding upon and inure
to the benefit of the permitted successors and assigns of the Parties.
 
9.    Amendments.  This Settlement Agreement may not be amended, revoked and/or
modified in whole or part, except for a writing executed by each of the Parties.
 
10.     Involvement of Advisors.  Each Party represents that it has had the
opportunity to seek, and has sought and received, to the extent it deemed
appropriate, advice from attorneys, accountants, or tax and financial advisors
of its own choosing (as each Party deems appropriate) with respect not only to
the preparation, execution, meaning, and effect of this Settlement Agreement,
its terms and the Releases, but also as to all other matters at issue between
the Parties.
 
11.      Construction.  This Settlement Agreement was jointly drafted by the
Parties and the language of all parts of this Settlement Agreement shall in all
cases be construed as a whole according to its meaning and not strictly for or
against either of the Parties.
 
12.      Severability.  If any provision of this Settlement Agreement is held to
be illegal, void, or unenforceable, that holding shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Settlement Agreement; provided, however, that upon any finding that any
provision is illegal, void, or unenforceable, the Parties agree to promptly
execute an amendment to this Settlement Agreement with a provision of comparable
scope that has been revised only to the extent to render it legal and
enforceable.
 
13.       Counterparts.  This Settlement Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14.      Facsimile or PDF Signature.  A facsimile signature or a signature in
Portable Document Format (pdf) transmitted via electronic mail shall constitute
an original signature for purposes of this Settlement Agreement.
 
15.      Headings.  The Section headings contained in this Settlement Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Settlement Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
16.      Further Assurances. Each Party agrees that, upon a request of the other
Party, it will execute and deliver such further documents and undertake such
further action as may reasonably be required to give effect to any of the
agreements and covenants contained in this Settlement Agreement.
 
17.      Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be (a) given in writing, (b) delivered
personally, or sent by fax or in Portable Document Format (pdf) transmitted via
electronic mail, or sent by a nationally recognized overnight courier, postage
prepaid, and (c) deemed to have been duly given when so delivered personally or
sent by fax, with receipt confirmed, or one (1) Business Day after the date of
deposit with such nationally recognized overnight courier.  All such notices,
claims, certificates, requests, demands and other communications shall be
addressed to the respective parties at the addresses set forth below or to such
other address as the person to whom notice is to be given may have furnished to
the others in writing in accordance herewith.
 
 

If to Buyer, to:   With a copy to:     The Merit Group, Inc.   Parker Poe Adams
& Bernstein LLP 1310 Union Street    401 South Tryon Street, Suite 3000
Spartanburg, South Carolina 29302   Charlotte, North Carolina 28202
Attention:  Jay Baker  Attention: Richard K. Schell Fax:  (864) 699-3505    
Fax: (704) 335-9690 Email:  jay.baker@merit-group.com    
Email:  richschell@parkerpoe.com     If to Seller, to:    With a copy to:    
National Patent Development Corporation      Day Pitney LLP Attention: Harvey P.
Eisen, Chairman of the Board    7 Times Square c/o Bedford Oak Advisors, LLC   
New York, NY 10036 100 South Bedford Road     Attention: Frank E. Lawatsch, Jr.
Mt. Kisco, NY 10549    Fax: (212) 916-2940 Fax:  (914) 242-5798   
Email:  flawatsch@daypitney.com Email:  HEisen@bedfordoak.com  

 
18.      Governing Law. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to its principles of conflicts of law.


19.      Effective Date.  The effective date of this Settlement Agreement shall
be the date and year first written above.

 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed as of the date and year first written above.
 

BUYER:           WITNESS:   THE MERIT GROUP, INC.                              
By: /s/ JAY BAKER    [ILLEGIBLE]      Jay Baker         President              
                SELLER:           WITNESS:   NATIONAL PATENT DEVELOPMENT
CORPORATION                       By: /s/ HARVEY P. EISEN    /s/ NANCY
PANUCCI          Harvey P. Eisen         Chairman, President and Chief Executive
Officer      

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Excluded Obligations and Agreements
 
The obligations of, and agreements by and among, National Patent Development
Corporation, The Merit Group, Inc., Five Star Products, Inc. and Five Star
Group, Inc., or any of them, identified or set forth on this Schedule A to the
Settlement Agreement shall not be released or otherwise affected or limited in
any way pursuant to the Settlement Agreement and shall remain in full force and
effect until such time as they terminate in accordance with their respective
terms or are earlier terminated upon agreement by the parties thereto.
 
1.   Except as otherwise noted below, the covenants and obligations of the
parties (or either of them) under the following sections, subsections and
Articles of, and Schedules to, the Stock Purchase Agreement, dated as of
November 24, 2009, by and between The Merit Group, Inc. and National Patent
Development Corporation, shall survive in accordance with the provisions of such
agreement and shall be excluded from the obligations released under the
Settlement Agreement:
 
(a)             
The last sentence of Section 2.1, Purchase Price, which provides as follows:
“All sales, transfer, documentary, stamp, recording and other similar taxes (if
any) which may be due or payable in connection with the sale of Stock pursuant
hereto shall be borne by Seller.”

 
(b)             
Section 2.3, Section 338 Matters; Purchase Price Allocation, provided that, in
recognition of the fact that this Settlement Agreement affects the Purchase
Price, the allocation schedule contemplated by subsection (c) of Section 2.3
shall be delivered by Buyer to Seller on or before June 1, 2010, instead of
within 120 calendar days after Closing.

 
(c)             
Section 2.8, Indemnity Escrow, except to the extent that such section relates to
the Inventory Escrow Account.

 
(d)             
Subsection (b) of Section 5.6, Employee Benefit Plans.

 
(e)             
Section 5.10, New Jersey Transfer Act.

 
(f)              
Section 5.11, Connecticut Transfer Act.

 
(g)             
Section 5.12, Severance etc.

 
(h)             
Section 5.14, Environmental Claims.

 
(i)              
Section 5.18, Guaranties.

 
(j)              
Section 5.19, COBRA.

 
(k)             
Section 5.21, Expenses.

 
 
7

--------------------------------------------------------------------------------

 
 
(l)              
Section 5.22, Publicity.

 
(m)            
Section 5.23, Taxes.

 
(n)             
Section 5.24, Newington Connecticut Warehouse Lease.

 
(o)             
Article 8, Indemnification and Nonsurvival of Representations and Warranties and
Covenants, including Schedule 3.23 (c) and Schedule 8.2, which are referenced in
Article 8 and including Schedule 3.19 and Schedule 3.24, which are referenced in
Schedule 8.2.

 
(p)             
Article 10, Miscellaneous Provisions, except Section 10.15, Scope of Provisions,
which Section 10.15 shall be released pursuant to the Settlement Agreement.

 
2.   Transition Services Agreement made and entered into on January 15, 2010 by
and between The Merit Group, Inc., Five Star Group, Inc. and National Patent
Development Corporation, the term of which and the applicable Office Access
Period thereunder shall be extended to June 30, 2010.
 
3.   Non-Competition Agreement made and entered into on January 15, 2010 by and
between The Merit Group, Inc. and National Patent Development Corporation.
 
4.   Employee Agreement made as of November 24,  2009, by and among National
Patent Development Corporation and The Merit Group, Inc. (the “Employee
Agreement”), provided that the parties acknowledge that the transition period of
Thomas Darabaris has been extended to September 30, 2010.
 
5.   The Side Letter Agreement between The Merit Group, Inc. and National Patent
Development Corporation, dated November 24, 2009, regarding, among other things,
indemnification obligations relating to the Kampner Matter, as defined therein,
a change of the name of JL Distributors, Inc., a subsidiary of National Patent
Development Corporation, and the application of the Employee Agreement to a
particular employee of Five Star Group, Inc.
 
6.   The Escrow Agreement made and entered into as of January 15, 2010, by and
among The Merit Group, Inc., National Patent Development Corporation and
JPMorgan Chase Bank, National Association, as Escrow Agent, except those
portions of such agreement that relate to the Inventory Escrow Deposit, as
defined therein, which portions shall be released pursuant to this Settlement
Agreement to the extent that they relate to such Inventory Escrow Deposit.
 
 
 
8

--------------------------------------------------------------------------------


 

